Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered September 30, 2010, convicting defendant, upon his plea of guilty, of criminal mischief in the third degree, and sentencing him to a term of six months, with five years’ probation, unanimously affirmed.
Defendant’s argument concerning jail time credit toward his term of probation is unreviewable on this appeal. The proper *610vehicle for challenging a jail time credit calculation is a CPLR article 78 proceeding (see People v Nieves, 2 NY3d 310, 313 n 2 [2004]; People v Young, 161 AD2d 367 [1990]). Concur — Mazzarelli, J.P., Catterson, Moskowitz, Richter and ManzanetDaniels, JJ.